Coopee, C. J.,
delivered the opinion of the court.
Leaving out of view the facts disclosed by the bill of exceptions taken to the action of the board of mayor and aldermen, which bill was signed by the acting mayor, there appears no error in the proceedings which resulted in the grant of license to retail to the appellant. The judgment of the circuit court annulling the license, and vacating the order by which it was granted was obviously because of the acts of the board, which are only disclosed in the bill of exceptions. We have examined the charter of the town of Scranton, and find nothing therein contained authorizing the municipal authorities to sign bills of exceptions in any proceeding subject to their jurisdiction. There is nothing in any general law of the State known to us conferring such power. Bills of exceptions were unknown to the common law, but were first authorized by the statute of Westm. 2 (13 Edw. 1) Ch. 31; 2 Tidds’ Prac. 862. Whether the statute of Westminster ever prevailed in this State, and if it did whether it was abrogated by our own statutes on the subject, or only supplemented thereby, it is, we think, clear that there is no authority given by which a bill of exceptions may be taken to the actions of municipal authorities, exercising the power to grant licenses to retail under the laws of this State. There is no appeal allowed by law in such cases, and though^ as we have held, errors of law committed by such boards may be corrected by certiorari, it seems to have been contemplated that the decisions of such authorities on questions of fact should be final and conclusive. In such cases a bill of exceptions cannot be signed. Bacon’s Abridgment, tit. Bill of Exceptions; Sweet v. Clinton, 3 Johns. 22; Shortz v. Quigley, 1 Binney 222.

The judgment must he reversed, and judgment here confirming the order of the board of mayor and aldermen of the town of Scranton.